     Case 1:19-cv-00266-DAD-SKO Document 34 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                               Case No. 1:19-cv-00266-DAD-SKO (PC)

12                        Plaintiff,                  ORDER GRANTING DEFENDANTS’
                                                      SECOND MOTION TO MODIFY
13             v.                                     DISCOVERY AND SCHEDULING ORDER
14    A. CAMARGO, et al.,                             (Doc. 33)
15                        Defendants.

16

17            Defendants move to modify the discovery and scheduling order to extend the deadline for
18   filing an exhaustion-based motion for summary judgment. (Doc. 33.) This is Defendants’ second
19   motion to extend the deadline. Upon review of Defendants’ motion, including defense counsel’s
20   declaration, the Court finds good cause to grant Defendants’ request.
21            Accordingly, the Court GRANTS Defendants’ motion to modify the discovery and
22   scheduling order. The deadline to file motions challenging the exhaustion of administrative
23   remedies is now January 11, 2021. All other deadlines remain in effect. The Court does not
24   anticipate granting a third extension of the exhaustion-based dispositive motion deadline.
25
     IT IS SO ORDERED.
26
27   Dated:     November 30, 2020                                 /s/   Sheila K. Oberto           .
28                                                     UNITED STATES MAGISTRATE JUDGE
     Case 1:19-cv-00266-DAD-SKO Document 34 Filed 12/01/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
